UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 14, 2009 Date of Report (Date of Earliest Event Reported) IMAGING DIAGNOSTIC SYSTEMS, INC. (Exact name of registrant as specified in its charter) Florida 0-26028 22-2671269 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification Number) 5th TERRACE FORT LAUDERDALE, FL 33309 (Address of principal executive offices) (954) 581-9800 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act.(17 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act.(17 240.13e-4(c)) Item 8.01 Other Events We are filing this Current Report on Form 8-K to reflect a change in our filing status from an accelerated filer to a non-accelerated filer.As of the end of the second quarter of our fiscal year ended June 30, 2009, the aggregate worldwide market value of our stock held by non-affiliates was less than $50 million.Consequently, we elected to exit accelerated filer status at the end of the fiscal year and to file our annual report on Form 10-K for that year and subsequent periodic reports on a non-accelerated basis.The filing deadline for our fiscal 2009 Form 10-K as a non-accelerated filer is September 28, 2009. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMAGING DIAGNOSTIC SYSTEMS, INC. Date:September 14, 2009 /s/ Allan L. Schwartz By: Allan L. Schwartz Executive Vice President and Chief Financial Officer
